 



EXHIBIT 10.E.1
AMENDMENT NO. 1 TO
RECEIVABLES PURCHASE AGREEMENT
     AMENDMENT NO. 1, dated as of December 1, 2006, to the RECEIVABLES PURCHASE
AGREEMENT dated as of August 31, 2006 (the “Original Agreement”), among TGP
FUNDING COMPANY, L.L.C., a Delaware limited liability company, TENNESSEE GAS
PIPELINE COMPANY, a Delaware corporation, as initial Servicer, STARBIRD FUNDING
CORPORATION and the other funding entities from time to time party hereto as
Investors, BNP PARIBAS, NEW YORK BRANCH, and the other financial institutions
from time to time party hereto as Managing Agents, and BNP PARIBAS, NEW YORK
BRANCH, as Program Agent.
Preliminary Statement
     The parties hereto have agreed to modify the Original Agreement in certain
respects as set forth herein in accordance with Section 13.1 of the Original
Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree,
as follows:
ARTICLE 1 DEFINITIONS
     1.1 Definitions. Unless defined elsewhere herein, capitalized terms used in
this Amendment shall have the meanings assigned to such terms in the Original
Agreement, as amended hereby.
ARTICLE 2 AMENDMENTS
     2.1 Amendment to Section 8.5. Section 8.5 of the Original Agreement is
hereby amended and restated to read in its entirety as follows:
       Section 8.5. Reports. Servicer shall prepare and deliver to each Managing
Agent and the Program Agent (a) a Monthly Report with respect to each Monthly
Period not later than 3:00 p.m. (New York time) on the related Monthly Report
Date, (b) a Mid-Month Report with respect to each Monthly Period not later than
3:00 p.m. (New York time) on the related Mid-Month Report Date, (c) a Daily
Report with respect to (i) the first Daily Settlement Date for each Monthly
Period, and (ii) each Daily Settlement Date on which funds were remitted to
Seller pursuant to clause (ii)(B) of Section 2.3, Section 2.4(a) or
Section 2.4(b) and the immediately following Daily Settlement Date, in each case
not later than 1:00 p.m. (New York time) on the Business Day immediately
following such Daily Settlement Date and (d) at such times as any Managing Agent
shall reasonably request, an aging of Receivables. Each Monthly Report,
Mid-Month Report and Daily Report shall be certified as being true and correct
in all material respects by a Responsible Officer of Servicer (or, with respect
to amounts identified therein as estimates, as being estimated reasonably and
based on Servicer’s records and assumptions believed in good faith by such
Responsible Officer).

 



--------------------------------------------------------------------------------



 



                 2.2    Amendment to Section 8.7. Section 8.7 of the Original
Agreement is hereby amended and restated to read in its entirety as follows:
     Section 8.7. Servicer Fees. Servicer shall be entitled to receive a fee
(the “Servicer Fee”) equal to 1.00% per annum multiplied by the average daily
aggregate Outstanding Balance of all Eligible Receivables, payable in arrears on
each Monthly Settlement Date for the immediately preceding Monthly Period out of
Collections available for such purpose pursuant to Article II on such Monthly
Settlement Date. The Investors’ share of the Servicer Fee shall be equal to the
Servicer Fee Rate multiplied by the average daily Aggregate Capital of the
Investor Interests payable as provided above. Upon the appointment of a
successor servicer under this Agreement which is not an Affiliate of Servicer,
the Servicer Fee shall be such amount as the Managing Agents, with the consent
of the Required Committed Investors, shall reasonably determine. Notwithstanding
anything herein to the contrary, the Servicer Fee shall be payable only from
Collections pursuant to, and subject to the priority of payments set forth in,
Article II. To the extent such Collections are not sufficient to pay the
Servicer Fee in full, none of Seller, the Program Agent or any Managing Agent or
Investor shall have any liability for the deficiency. The Computation Agent
shall be entitled to receive a fee and reimbursement of expenses from Servicer
in such amounts and payable at such times as the Computation Agent and Servicer
may agree upon from time to time. In no event shall Seller, the Program Agent or
any Managing Agent or Investor shall have any liability for payment of any fees
or expenses of the Computation Agent.
                 2.3    Amendments to Exhibit I. Exhibit I to the Original
Agreement is hereby amended as follows:
                 (a)     To amend and restate the definition of the term “Cash
Receipt Date” contained therein to read in its entirety as follows:
     “Cash Receipt Date” means the stated due date (or, if such day is not a
Business Day, the Business Day immediately following the stated due date) for
invoices of Receivables which were created during the prior Monthly Period (or,
in the case of the initial Monthly Period, during the period commencing
August 1, 2006 and ending on and including the Initial Cutoff Date).
                 (b)     To amend and restate the definition of the term “Loss
Horizon Ratio” contained therein to read in its entirety as follows:
     “Loss Horizon Ratio” means, for any Monthly Period, a fraction, the
numerator of which equals the aggregate Original Balance of Receivables
originated during such Monthly Period and the Monthly Period immediately
preceding such Monthly Period, and the denominator of which equals the aggregate
Outstanding Balance of Receivables as of the end of such Monthly Period.
                 (c)     To amend and restate the definition of the term
“Mid-Month Report” contained therein to read in its entirety as follows:

- 2 -



--------------------------------------------------------------------------------



 



     “Mid-Month Report” means a report, in substantially the form of Exhibit XI
hereto (appropriately completed), furnished by Servicer to the Managing Agents
pursuant to Section 8.5, which shall, among other things, provide a computation
of the Current Month Net Receivables Pool Balance for the Mid-Month
Determination Date and the Estimated Current Month Net Receivables Pool Balance
for each day in such Monthly Period which occurs after the Mid-Month
Determination Date and prior to the Cash Receipt Date.
ARTICLE 3 MISCELLANEOUS
     3.1 Representations and Warranties.
     (a) Each Seller Party hereby represents and warrants to the Program Agent,
the Managing Agents and the Investors, as to itself that the representations and
warranties of such Seller Party set forth in Section 5.1 or the Original
Agreement are true and correct in all material respects on and as of the date
hereof as though made on and as of such date and after giving effect to this
Amendment; and
     (b) Seller hereby represents and warrants to the Program Agent, the
Managing Agents and the Investors that, as of the date hereof and after giving
effect to this Amendment, no event has occurred and is continuing that
constitutes an Amortization Event or Potential Amortization Event.
     3.2 Effectiveness. In accordance with the provisions hereof and
Section 13.1 of the Original Agreement, the amendments set forth in Article 2
hereof are intended by the parties to be effective ab initio as though they were
contained in the Original Agreement as of the date thereof and as originally
executed and delivered and shall be effective in such manner when this Amendment
or a counterpart hereof shall have been executed and delivered by Seller,
Servicer, the Managing Agents and the Program Agent and consented to by the
Conduit Investors and the Required Committed Investors.
     3.3 Amendments and Waivers. This Amendment may not be amended, supplemented
or modified nor may any provision hereof be waived except in accordance with the
provisions of Section 13.1 of the Original Agreement.
     3.4 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.
     3.5 Continuing Effect; No Other Amendments. Except to the extent expressly
stated herein, all of the terms and provisions of the Original Agreement are and
shall remain in full force and effect. This Amendment shall not constitute a
novation of the Original Agreement, but shall constitute an amendment thereof.
This Amendment shall constitute a Transaction Document.
     3.6 CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW

- 3 -



--------------------------------------------------------------------------------



 



YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).
[SIGNATURE PAGES FOLLOW]

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their duly authorized officers as of the date hereof.

                  TGP FUNDING COMPANY, L.L.C.
 
                    By TGP Finance Company, L.L.C., its Manager
 
           
 
  By:   /s/ John J. Hopper    
 
           
 
      Name: John J. Hopper    
 
      Title: Vice President    
 
                TENNESSEE GAS PIPELINE COMPANY, as Servicer
 
           
 
  By:   /s/ John J. Hopper    
 
           
 
      Name: John J. Hopper    
 
      Title: Vice President    

BNP PARIBAS, acting through its New York Branch, as Program Agent and as
Managing Agent for the Starbird Investor Group

             
 
  By:   /s/ Sean Reddington    
 
           
 
      Name: Sean Reddington    
 
      Title: Managing Director    
 
           
 
  By:   /s/ Michael Gonik    
 
           
 
      Name: Michael Gonik    
 
      Title: Director    

CONSENTED TO:

          STARBIRD FUNDING CORPORATION,      as a Conduit Purchaser
 
       
By:
  /s/ Franklin P. Collazo    
 
       
 
  Name: Franklin P. Collazo    
 
  Title: Secretary    

[Signature pages to Amendment No. 1 to
TGP Receivables Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          BNP PARIBAS, acting through its New York Branch,      as Committed
Investor
 
       
By:
  /s/ Sean Reddington    
 
       
 
  Name: Sean Reddington    
 
  Title: Managing Director    
 
       
By:
  /s/ Michael Gonik    
 
       
 
  Name: Michael Gonik    
 
  Title: Director    

[Signature pages to Amendment No. 1 to
TGP Receivables Purchase Agreement]

 